84818: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18504: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84818


Short Caption:SHERIDAN VS. GUTIERREZ, ESQ.Court:Supreme Court


Related Case(s):82104, 84468, 84757, 85003


Lower Court Case(s):Clark Co. - Eighth Judicial District - A838187Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRene Sheridan
					In Proper Person
				


RespondentJason R. MaierJoseph Garin
							(Lipson Neilson P.C.)
						


RespondentJoseph A. GutierrezJoseph Garin
							(Lipson Neilson P.C.)
						


RespondentMaier Gutierrez & AssociatesJoseph Garin
							(Lipson Neilson P.C.)
						


RespondentSteven G. KnaussJoseph Garin
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/06/2022Filing FeeFiling Fee Paid. $250.00 from Legal Assistance Center.  Check no. 1667. (SC)


06/06/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-17838




06/06/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-17844




06/10/2022MotionFiled Proper Person Motion of Supplemental Information and Request that Supreme Court Sanction and Discipline Respondents' for Deliberately Maintaining a Damaging Judgement that has been fully satisfied. (SC)22-18483




06/10/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." fn1 [Given this dismissal, this court takes no action in regard to the motion filed on June 10, 2022.] (SC)22-18504




06/16/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 5/12/22.  Court Reporter: Norma Ramirez. (SC)22-19113




07/05/2022RemittiturIssued Remittitur.  (SC)22-20988




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View